 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    KATRINA CHRISTOPHER,                      Case No. EDCV 18-2478 JC
12                       Plaintiff,
                                                JUDGMENT
13                  v.
14
      ANDREW SAUL, Commissioner of
15    Social Security Administration,
16                  Defendant.
17
18
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of
19
     Social Security Administration is reversed and the matter is remanded for further
20
     administrative action consistent with the Memorandum Opinion and Order of
21
     Remand filed concurrently herewith.
22
23
     DATED: July 30, 2019
24
25
                                      _______________/s/______________________
26
                                      Honorable Jacqueline Chooljian
27                                    UNITED STATES MAGISTRATE JUDGE
28
